 In the Matter Of WEST OHIO GAS COMPANYandUNITED UTILITYWORKERS OF AMERICA (CIO)Case No. 8-C-1892.-Decided February 13,1948-Mr. Thomas E. Shroyer,for the Board.Bentley, Neville, Cory & Boesel, by Messrs. Paul 0. BoeselandC. if.Cory,of Lima, Ohio, for the respondent.Mr. C. C. Smith,of Cleveland, Ohio, for the Union.5DECISIONANDORDEROn November 25,1946, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe respondent,West Ohio Gas Company, had engaged in and wasengaging in certain unfair labor practices, and recommending that it`cease and desist therefrom and take certain affirmative action, as set-forth in the copy of the Intermediate Report attached hereto.There-after the respondent filed exceptions to the Intermediate Report and asupporting brief.On November 4, 1947, the Board, at Washington, D. C., heard oralargument in which the respondent participated; the Union did notappear. -The Board has reviewed the rulings made by the Trial Examiner-at the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and supporting brief, thecontentions advanced by the respondent at the oral argument, and theentire record in the case, and hereby adopts the findings, conclusionsand recommendations of the Trial Examiner, with the following addi-tions and modifications :1.The Trial Examiner found that the respondent's part in the:preparation and circulation of the withdrawal statement constitutedinterference with the freedom of choice of the employees in -violationof Section 8 (1) of the Act.We agree.We do not believe, as didthe Trial Examiner, that it was incumbent upon the -respondent to,76 N. L R. B., No. 27.179781902-48-vol. 76-13 180DECISIONSOF NATIONALLABOR RELATIONS BOARDinvite Smith, the Union's international representative, to the meetingof December 27, 1945, to which the respondent invited only the localunion negotiating committee. Inasmuch as the respondent had dealtprimarily with the local committee, we are of the opinion that therespondent was within its rights in calling in the local negotiatingcommittee to discuss the directive of the War Labor Board.However,the respondent did not deal frankly and openly with the union com-mittee at this meeting.Cory, the respondent's attorney, testified thatthe Regional War Labor Board had advised him that the respondentand the Union could agree on a further extension of the escape clausedeadline, if they so desired. It does not appear, however, that Corydisclosed this information to the union committee.On the contrary,the respondent advised the union committee that time was growingshort.Cory's failure to explain to the union committee that the par-ties could extend the escape clause deadline is significant.Further, arepresentative of the respondent told the union committee that thoseunion members who failed to withdraw from the Union by January1, 1946, would have their dues checked off for a year. It is obvious,however, that the War Labor Board's directive was only a recommen-dation, the effectiveness of which would necessarily depend upon thewillingness of both parties to incorporate such recommendations in acontract, a fact which apparently was not made clear to the Union.Moreover, the existing contract between the respondent and the Unionwas to expire on January 26, 1946. Thus, even had the Union and therespondent agreed to incorporate the recommendation of the WarLabor Board into their existing contract, the most that could havehappened to a non-withdrawing union member was that his dues wouldbe checked off for only 26 days. In the light of these circumstances,we believe that the respondent misinformed the union members withrespect to the urgency of withdrawals of membership in the Union andthe consequences of a failure to withdraw, in order to influence them;towithdraw from the Union.We are further persuaded that themisinformation thus promulgated by the respondent had a directbearing on, the circulation of the withdrawal statement.But the respondent's incorrect conduct did not end with the actionspreviously described. It is undisputed that,at Superintendent War-ren's suggestion,employee Gargis circulated the withdrawal state-ment on company time, with the use of the company truck. The state-ment in the dissenting opinion that Gargis "availed himself of com-pany time and facilities" does not fully reflect the respondent's activerole.It is an interference violative of Section 8 (1) for an employerto intrude itself into the matter of resignations from a union and to, WESTOHIOGAS COMPANY181arrangefor a withdrawal petition to be circulated at its expense? Thefact that the respondent told Gargis also to circulate a second petitionwhich could be signed by those employees who desired to remain in theUnion does not alter the nature of the respondent's earlier conduct.'2.The Trial Examiner found that the wage increases -granted bythe respondent on January 30 or '31, 1946, were motived by a desireto forestall reorganization of the Union, and constituted conduct viola-tive of Section 8 (1) of the Act.We agree with this conclusion ofthe Trial Examiner.Employed Gargis, an officer of the Union andspokesman for'the employees, threatened that the men would go backinto the Union if the respondent did not grant overtime pay as orderedby the War Labor Board.3Moreover, Vail, the respondent's presi-dent, when the employees were discussing with him the question-of awage adjustment, read them Smith's letter calling a meeting to discussrevival of the Union.Thus, it appears that the'respondent was gen-uinely concerned lest its employees should revive the Union, and thatthis concern was a persuasive factor in granting the wage increases 4It is well established that an employer's act of granting or announcingbenefits (although previously determined upon bona fide)for thepurposeof causing its employees to accept or reject a representativefor collective bargaining is a violation of Section 8 (1) of the Acts3.The Trial Examiner found that, in March 1946, Superintendent'Warren stated to Sherry, an applicant for a job, that so far as he,Warren, was concerned, there would never be a union around anycompany where he worked.The TrialExaminerconcluded that thisstatement interfered with, restrained, and coerced the employees iiiviolation of Section 8 (1)'of the Act.We agree with this conclusion.This statement must reasonably be viewed as a thinly veiled threatof economic reprisal against any employee who engaged in union ac-1Matter of Ames Harris'Neville Company,67 N. L.R. B. 422, andMatter of Van deKamp's Hollant-Dutch Bakers,Inc.,56 N. L. R.B. 694, enforced152 F (2d) 818 and154 F(2d) 828(C C. A. 9).'We have heldin the past that it is a violationof the Actfor an'employer to conductan election among Its employees to determine whether or not they desired to be representedby a union,even though the employees were given a choice of endorsing or rejecting theunion.Matter of Wire Rope Corporationof America,Inc.,62 N L.'R. B. 380, andMatterof Van de Kamp'sHolland-Dutch Bakels,Inc., supra.3Gargis saidto Superintendent Warren, "Are you going to adjust thewages, or areyou going to let us go back in the union and let them'get it for us?"4The respondent does not attemptto justifythe wage increaseson theground thatitwas simply'carryingout the provisionsof the WarLabor Boarddirective.It couldhardly do so under the facts, for the directive merely provided for time and one-halffor all hours over 40 hours per week.WhileGargis hadonly demanded compliancewith the directive,the raisesactuallygranted variedfrom $5 to $20per month In,determining the wage raises,the respondent's pay roll was scrutinized and considerationwas given to those who had been with the respondent a long time,but merit was thechief factor in determiningthe amount to be received by each employee.Thus, the raiseswere not limitedto overtime pay as directed by the War Labor Board.GMatter ofHudson Hosiery Company, 72N. L. R B. 1434,1436-37, andMedo PhotoSupply Corporationv.N. L. R. B.,321 U. S. 678. 182DECISIONS OF,NATIONAL LABOR, RELATIONS BOARDtivity.6The claim that Warren's statement should be treated as anisolated expression of personal opinion, not reflecting the respondent'spolicy and not binding upon it, must be rejected in view of other actsof interference and the discriminatory discharge found herein.74.The Trial Examiner found that the respondent had discrimina-torily discharged employee Ralph Engle on January 16, 1946,becauseof his union activities, in violation of Section 8 (3) of the Act.Weagree.While Engle had not been particularly active on behalf of theUnion prior to January 1, 1946, it is clear that he was instrumentalin attempts to stir up interest in the Union during the early part ofJanuary 1946.He wrote a letter to Smith, the Union's internationalrepresentative, and later met Smith at a hotel in Lima to discuss re-vival of the Union.As a result of this meeting, Smith agreed to senda letter to all formermembersof the Unioncalling a meeting forJanuary 20, 1946.Engle talked to many of his fellow employees andattempted to stir up their-interest in the proposed meeting.It is equally clear that the respondent had knowledge of Engle'sactivities.Smith mailed his letters on-January 15,1946, and employeeGargis received his copy at noon on January 16, when he went homefor lunch.Gargis returned to the plant and showed the letter toSuperintendentWarren.Later that same afternoon, Warren dis-charged Engle.Moreover, sometime between January 14 and 16,Warren called employee Snyder to his office and interrogated Snyderwith respect to Engle's activities.The respondent contends that Engle was dischargedbecause of hisinefficiency.It is significant, however, that he wasgiven no priorwarning that his inefficiency wouldcausehis discharge.It is alsonoteworthy thatEnglehad been complimented on his work prior tohis discharge.Moreover, when Engle asked the reason for his dis-charge, he was given an obviously syntheticexcuse.86Our colleagues,in their dissenting opinion finding no threat of economic reprisalhere, citeMatter of Atlanta Metallic Casket Company,75 N. L.R. B. 208. In that case,we held that a supervisor's statementthat the day the C.I.O. "came in was the dayhe was leaving"did not violate the Act.TheAtlanta Metallic Casketcase is readilydistinguishable from the instant case because here Superintendent Warren's statementthat there would never be a union around any company where-he worked meant that hewould take suchaffirmative actionas might be necessary to prevent a union.from securing afoothold in the respondent's organization, not that he would leave if a union came in.Our dissenting colleagues also express the opinion that Warren's remarks were protectedfree speech.However, therespondent did not raise the defense of free speech at anytime during the proceedings.7We also note that the respondent never announced a policy of neutrality towardcollective bargaining nor assured its employees that they were free to join or not tojoin the Union as they chose.9Warren testified that, at the time of the discharge,he told Engle that changes in per-sonnel were being made and that Engle was included.Warren admitted,however, that hehad not contemplated any changes in the storeroom,where Engle worked.Since Englewas the only employee discharged,the reason given to him by Warren was not the true one. WEST OHIOGAS COMPANY183The respondent's hostility to the Union is clearly shown by its con-duct discussed above. In view of Engle's attempt to revive the Union,the respondent's knowledge of these activities and the respondent'sdemonstrated hostility to the Union, we agree with the conclusion ofthe Trial Examiner that Engle was discriminatorily discharged be-cause of his attempts to revive interest in the Union.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National La-bor Relations Board hereby orders that the respondent, West OhioGas Company, Lima, Ohio, andits officers,agents, successors,and-as-signs shall :1.Cease and desist from :(a)Discouraging membership in United Utility Workers of Amer-ica (CIO), or in any other labororganizationof its employees, by dis-charging or refusing to reinstate any of its employees or in any othermanner discriminating in regard to their hire and tenure of employ-ment or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in theexerciseof the rights to self-organization, to formlabor organizations, to join or assist United Utility Workers of Amer-ica (CIO), or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Ralph Engle immediate and full reinstatement to hisformer or a substantially equivalent position without prejudice to hisseniority and other rights and privileges;(b)Make whole Ralph Engle for any loss of pay he may have suf-fered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount he would nor-mally have earned as wages during the period from January 16, 1946,the date of his discharge, to the date of the respondent's offer of rein-statement, less his net earnings during said period;(c)Post immediately at its plant in Lima, Ohio, copies of the noticeattached to the Intermediate Report, marked "Appendix A," 9 and mailThis notice,however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words"Recommendations of a Trial Examiner"and substituting in lieuthereof the words "A Decision and Order."In the event that this Order is enforced bydecree of a Circuit Court of Appeals,there shall be inserted before the words "Decisionand Order"the words"Decree of the United States Circuit Court of Appeals Enforcing." 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopies thereof to all employees who do not regularly report to the plantin the course of their duties.Copies of said notice, to be furnished bythe Regional Director for the Eighth Region (Cleveland, Ohio), shall,after being duly signed by the respondent's representative, be postedand mailed by the respondent immediately upon receipt thereof, andthose posted shall be maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material ;(d)Notify the Regional Director for the Eighth Region (Cleveland,Ohio) in writing, within ten (10) days from the date of this Order,what steps the respondent has taken to comply herewith.MEMBERSREYNOLDS and GRAY, dissenting in part :We do not agree with the majority insofar as it finds violative of theAct (a) the respondent's activity in connection with the withdrawalpetitions; (b) the, granting of wage increases; and (c) SuperintendentWarren's remarks to Sherry.The record shows that notwithstanding the inactive status of theUnion as the employees' bargaining representative, the respondent, inaccordance with its statutory duty, arranged a meeting to bargain withthe Union on the basis of certain War Labor Board recommendations.At this meeting, the members of the Union committee, instead of at-tempting to bargain, stated that they intended to withdraw from the-union and that a majority of members desired to do likewise 10 Inresponse to a request by the Union committee as to how themembers,could effectuate their desires, the respondent suggested that the com-mittee give the employees an opportunity to sign petitions indicatingeither their withdrawal from, or their adherence to, the Union.Thecommittee adopted this suggestion and dictated two such petitions to acompany stenographer.While the committee member who solicited.the employees to sign the petition of their choice, also availed himselfof company time and facilities, no showing was made that this wascontrary to established practice.In our opinion, it was ill-advised ofthe respondent to have become involved in the matter, but we are notconvinced on this record that its conduct amounts to a violation ofthe Act.Whether or not the respondent was discriminatorily motivated ingranting the employees a wage increase is a matter on which reasonableiowhile perhaps the interpretation of the escape clause in the war Labor Board recom-mendations,given by the respondent's attorney at the Union's request,was erroneous, it hadno bearing on the underlying reasons which prompted the decision of the Union committeeand the members to disband the Union.Indeed, for all practical purposes the Unionwas defunct before the meeting at which the interpretation was given. WEST OHIO GAS COMPANY185men might differ.However, in view of the fact that the Union hadrecently disbanded for reasons not attributable to the respondent, thatthe former union members were continuing to press their demand for awage increase through a committee of the whole, that the wage increasewas announced shortly after a majority change in the composition ofthe respondent's Board of Directors, and that wage increases weregiven to the unorganized employees as well as to those in the unitformerly represented by the Union, we are persuaded to accept therespondent's explanation that the wage increases were attributable toa change in policy initiated by the new and recently elected members ofits Board of Directors, and not to any unlawful motive nFinally, in interpreting SuperintendentWarren's discussion ofunions and strikes with Sherry, we find no "veiled threat of economicreprisal" and consequently his remarks must be protected as freespeech 12INTERMEDIATE REPORTDlr. Thomas E. Shroyer,for the Board.Messrs. Bentley, Neville, Cory & BoeselbyMessrs. Paul O. BoeselandC.H.Cory,of Lima, Ohio, for the Respondent.Mr. C. C. Smith,of Cleveland, Ohio, for the Union.STATEMENT OF THE CASEUpon an amended charge filed by United Utility Workers of America (CIO),herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Eighth Region (Cleveland, Ohio), issuedits complaint dated September 13, 1946, against West Ohio Gas Company, hereincalled the Respondent,alleging that the Respondent had engaged in and wasengaging in, unfair labor practices within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint, together with notice of hearingthereon, were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat since about December 1, 1945, the Respondent had interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act by (a) soliciting and encouraging its employees to abandon the Union;(b) granting wage increases to its employees for the purpose of discouraging anattempt to revive the Union; and (c) urging and persuading its employees torefrain from aiding, becoming, or` remaining members of the Union.The com-plaint further alleged that on January 16, 1946, the Respondent discharged, andthereafter refused to reinstate, Ralph Engle, because he had engaged in concertedactivities and joined and assisted the Union.The Respondent's answer, dated September 25, 1946, denied the commissionof all unfair labor practices."Unlike the majority, we do not believe that the implied threat of a former Unionmember that unless a raise was granted the employees would rejoin the Union was anoperative factor in the respondent's decision to favorallits employees with wage increases.''Cf.Matter of Atlanta Metallic Casket Co.,75 N. L. A. B. 208. -186DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice a hearing was held at Lima, Ohio, on September 30 andOctober 1, 1946, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner. The Board and Respondent were represented by counseland the Union by a representative. All participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the close of the,Board's case, the Respondent moved to dismiss the complaint. The motion wasdenied without prejudice to the right to make a similar motion at the close of thehearing,At the conclusion of the Respondent's case, the Respondent reneweditsmotion to dismiss the complaint.Ruling thereon was reserved. It is deniedfor the reasons hereinafter given.A motion by Board's counsel to conform thepleadings to the proof as to dates, names, and spellings, was granted.All theparties argued orally before the undersigned but declined the opportunity to filebriefs or proposed findings and conclusions.From his observation of the witnesses and upon the entire record in the case,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is an Ohio corporation with its principal office and place of bus-iness in Lima, Ohio. It is engaged in the sale and distribution of fuel gas inLima, Ohio, and within a 35-mile radius of that city. The Respondent's sales arein excess of $1,000,000 annually, and it numbers among its customers Lima Loco-motive Works, Lima Tank Depot, Westinghouse Manufacturing Company, andnumerous other large industries.The Respondent's answer denied that it wasengaged In commerce within the meaning of the Act, but at the hearing, theRespondent stipulated that for the purpose of this hearing only, it was engagedin commerce within the meaning of the Act'II. THE ORGANIZATION INVOLVEDUnited Utility Workers of America (CIO), is a labor organization, admitting tomembership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; the discriminatory discharge1.The resignations from the UnionThe Union was certified in January 1945 after it had won an election orderedby the Board.' On May 29, 1945, pursuant to negotiations, the Union and theRespondent entered into a contract covering the period from January 26, 1945,to January 26, 1946, on matters on which they were able to agree, but mattersof union security, wages and hours, a reopening clause, and the duration of a pro-bationary period were referred to the War Labor Board. After June 1945, themembers exhibited a lack of interest in the Union, a quorum failing to attendmeetings thereafter and dues falling into arrears 8 Around the end of November1It was alsostipulated that LimaLocomotiveWorks, to whichthe Respondent furnishesgas, is engaged In commercewithin themeaning ofthe Act.2Matter of West Ohio Gas Company,59 N. L.R. B. 1195.1Only twomembers werepaidup in July, WEST OHIO GAS COMPANY1871945, Alfred Mumaugh, president of the Union's local at the Respondent's plant,wrote to the War Labor Board requesting withdrawal of the pending case. TheUnion representative in Cleveland objected to the withdrawal, however, and thematter proceeded to a panel hearing on December 11, 1945. These facts wereknown to the Respondent. Under date of December 19, 1945, the Regional WarLabor Board issued its recommendations, among which were those for mainte-nance of membership and check-off.`On December 26, 1945, the Respondent notified the bargaining committee ofthe Union of the receipt of the recommendations and requested them to come tothe office for a meeting the next day. On December 27 the bargaining committee,composed of Union President Alfred Mumaugh, Financial Secretary Paul Gargis,and Committee Members Frank Warmuth and Charles Hamilton, met with Presi-dent Vail, Vice-President Frank Pringle, General Superintendent W. J. Warren,and Charles Cory, the Respondent's attorney.Vail read the recommendationsthrough.The recommendations contained an escape period, expiring on January1, 1946, incident to the maintenance of membershipsVail asked what the com-mittee wished to-do about the escape clause, commenting that the time was get-ting short.One of the committee members requested an explanation of thatclause, and it was explained that if they did not withdraw within the escapeperiod their dues would be deducted from their salaries for another year. Gargissaid he did not know about the others but he was getting out. The other com-mittee members expressed like intentions. Gargis said that all the members weredelinquent and that the majority wanted to disband as they were dissatisfied.Pringle checked a list of union members against the pay roll and found that therewere 23 members out of 42 in the unit. None of the 23 was in good standing.Mumaugh asked what procedure should be followed to resign. Vail explainedthat they would have to prepare a written resignation form for signatures.Acompany stenographer was called in, and Gargis and Mumaugh began dictating,and Cory suggested that there be a reference to the War Labor Board recom-mendations.After it was dictated, Vail said he thought they had not gone farenough and that he wanted them to dictate one for the signature of those desiringto stay in the Union.This suggestion was adopted and a second form was dic-tated.Gargis, a gas fitter, had the use of one of the Respondent's trucks and,with the approval of Superintendent Warren, he used the truck on December 28to get the signatures of absent employees and out-of-town employees.Gargispresented both forms to the members and told them to sign the one they wantedto.All the members, except one who could not be located, signed to withdrawfrom the Union.2.The discharge of Ralph EngleRalph Engle was employed by the Respondent on December 4, 1944, on main-tenance work.On February 1, 1945, Engle was given the job of storekeeper.°As such it was his duty to disburse supplies and fittings at the window on requi-sition, to inspect and uncrate merchandise, such as stoves, some of which alsohad to be assembled, and to keep records of receipts and disbursements of fittingsand merchandise, periodically checking his supplies and making purchase requi-sitionswhen necessary.He was also required to make daily reports. Theseduties be performed in the storeroom on the first and second floor of a buildingIt recommended no change in wages but recommended time and a half for.all hoursworked over 40 hours.6Cory testified that he was advised by the War Labor Board that the parties were freeto agree on an extension of the escape period.°He was the only employee in the storeroom. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDin which the only otherroom was alaboratory.- - Twice a day he would pickup orders from, and deliver reports to, the dispatcher in another building, andoccasionally he would leave the storeroom to get oil for employees or to pickup parcel post or get a drink. Employees working in town, especiallyforemenof the maintenance crews, usually got their supplies in the morning before startingto work or after lunch before returning to the job, but employees came for sup-plies through the day, and it was Engle's job to see that they were supplied.Hishours were 8 a. m. to 5 p. m. with an hour off for lunch from 12 to 1 o'clock.Englejoined the local at the Respondent's plant as soon as he was employed,transferring his membership from another local of the UnionOn December 28,1945, he signed the withdrawal from the Union when Gargis came to his house inthe Respondent's truck and presented the two forms z 'A few days later, Engle in discussion with employees expressed his opinion tobe that the Respondent had made up the forms for signature.He also metUnion Representative Smith, on January 12, 1946, with a view to reorganizingthe Union.As a result, Smith agreed to send a letter to all who had been mem-bers ofthe Union,announcinga meeting for Sunday, January 20, 1946.Engleasked a numberof theemployeesif they were coming to the meeting.BetweenJanuary 14 and 16, Superintendent Warren called Loren Snyder, ameter repair room employee, intohis office andasked him whetherEngle hadsaid that "the Company had got up a paper to kick out the Union." Snyder re-plied affirmatively.8At noon on January 16, 1946, Gargis went home and received the letter whichSmith had written pursuant to his agreement with Engle. In this letter Smithreferred to the fact that the employees were entitled to 2 hours extra pay perweekas a resultof the War Labor Board recommendations0andannounced ameeting on January 20.Gargis returned to the plant and, referring to Smith'sletter, toldWarren that according to the War Labor Board the employees shouldbe receiving time and a half over 40 hours and they were not getting it.He thenasked Warren if he was going to adjust the pay or whether he was going to letthe employees go back into the Union and let the Union get it for them.Warrenreplied that he would take the matter up with the proper authorities and see whathe could do.10,On the afternoon of January 16, Warren decided to discharge Engle, and be-tween 3: 30 and 4 p. m., he had Engle's separation slip and pay check prepared.Between 4: 40 and 5 p. m., Warren went to the storeroom, told Engle he wasdischarged and that at 5 o'clock he should remove his personal belongings andsurrenderthe keys.Engle askedwhy he was discharged, and Warren told himhe had nothing against him personally, that he was making changes in personnel,and that Engle was included in them.The separation slip given to Engle stated"change of personnel" as the cause of discharge.Warren testified on cross-examination that, although he was making personnel changes, none was contem-plated for the storeroom.7 Engle was home sick at the time. Gargis came during working hours.8Warren denied having talked to Snyder about Engle.Snyder had not been a unionmember and impressed the undersigned as a credible witness.The undersigned finds por-tions of Warren's testimony to be evasive and not altogether frank.His denial is notcredited.0 The War LaborBoard recommended time and a half for time worked over 40 hours andthe employees were on a 44-hour week.10Warren placed this incident as occurring on January 17, but Gargis placed it on the16th, and there was evidence tending to corroborate Gargis' testimony that it occurredon January 16. WEST OHIO GAS COMPANY189-Because he failed to receive, in his check, pay for a week's vacation to which hewas entitled, Engle returned to the plant on January 17 and asked Vice-PresidentPringle if he was entitled to vacation pay and why he was discharged. Pringlesaid that he did not know whyEngle was discharged and told Engle to-see Warrenabout both matters 11Because Warren was away, Engle did not see him that daynor did he attempt to thereafter.3 Subsetluent eventsWarren spoke to Vail following Gargis' demand for pay adjustment, and Vailtold Warren to have "the boys" come up, setting the time at 1 p in. on January 18.Warren so notified Gargis on January 17. Although the Respondent apparentlyexpected the committee to appear, Gargis brought all the available employees, 21in number, at the appointed time to the office, where Vail and Pringle werepresent.Gargis said that the employees were not interested in the Union orunion activity and that all they were interestedin was alittlemore money. TheUnion and the employees' resignation therefrom were discussed, and Vail readand discussed the War Labor Board recommendations and also read the letterfrom Smith announcing the meeting of January 20. Vail then explained thatthese were five new directors ' and that there was to be a meeting of the boardof directors.He said that he would not promise that he could get them any moremoney but promised that he would take the matter up with the directors.On about January 30 or 31, Vail called the employees together and announcedan increase for all employees.The raises ranged from $5 to $20 per month andwere effective, for all except the office employees and department heads, retro-actively to January 15.In March 1946, Warren interviewed William Sherry, an applicant for a job.In the course of the interview, Sherry remarked that his brother-in-law wasworking at the Westinghouse plant.At the time, there was a strike at thatplant.Warren asked if Sherry had worked there, and when Sherry repliednegatively,Warren commented that strikes "were raising hell around town" andadded that as far as he was concerned there would never be a union around anycompany where he worked:B. Conclusions1.Respecting Engle's dischargeWarren testified that his reason for discharging Engle was because, in hisopinion, Engle was not taking care of the storeroom and was spending too muchunnecessary time outside of the storeroom visiting around the plant.Warrentestified that two employees had complained that Engle had not given promptenough service.These two were identified as Huffman and Gargis, who alsotestified to having made such complaints.Huffman's complaints related prin-cipally to his inability to get materials before 8 o'clock, starting time in the morn-ing, or during the noon lunch hour.Huffman and Gargis both testified to havingcomplained of having to wait for materials while Engle would finish writing areport.Gargis' complaint and Huffman's last complaint to Warren were eachmade a month or more before Engle's discharge. Engle testified that the only11At the hearing the Respondent conceded Engle's right to vacation pay and offeredto pay it.11There were nine members, altogether, on the board of directors.13The foregoing is based on Sherry's credited testimony.Warren admitted that he hadcommented on the trouble strikes were causing in Lima, but denied saying that no companybe had anything to do with would ever have a union. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimeWarren ever complained to him was about 3 or 4 months prior to his dis-charge when Huffman was trying to get some material at 12:45 p. in. whileEngle was on his lunch hour.As Huffman was apparently on an emergency job,Warren told Engle to take care of Huffman.Warren testified that on the day of Engle's discharge he noticed Engle threetimes visiting in the meter repair room, once in the morning and twice in theafternoon, and that on the last occasion he decided to dischargeEngle.lzeeptfor the last time, which he placed at about 3: 30 p. in., he did not specify thetime.As previously stated Engle had occasion at least twice a day to go to thedispatcher's office.One of the routes which Engle might follow in going fromthe storeroom to the dispatcher's office was through the meter repair room. Itdoes not appear that Engle spent any appreciable time visiting on any of theseoccasions or that anyone was inconvenienced by Engle's absence from the store-room, and Warren did not speak to him with reference thereto" AlthoughWarren testified that he had had to speak to Engle no less than five times duringthe time the latter was in charge of the storeroom about serving the men promptly,no details were given as to what was said on these occasions. Since Engle,whose testimony the undersigned found reliable, testified that he was criticizedby Warren only once and that that was when he was requested to open the store-room before the end of his lunch hour, the undersigned infers that, if Warrendid speak to Engle as many times as he testified, he did so in general terms andnot in such a way that Engle would regard it as criticism or warning. Bothprior to and subsequent to the one criticism testified to by Engle, Warren hadcomplimented Engle on his work.'s In view of the absence of any adequate warn-ing,Warren's hostile attitude toward unions in general, the timing of Engle'sdischarge in relation to the Union's reorganizational efforts, the fact that Warrengave Engle a pretended reason for his discharge and did not give him the reasonwhich Warren testified was the cause for Engle's discharge, and all the circum-stances of the case, the undersigned concludes and finds that Warren discrimina-torily discharged Engle because of his union activities.2.Respecting interference,restraint,and coercionAlthoughthe Union had already become inactive prior to the meeting of De-cember 27,1945, and the respondent'smotives at that meeting may have beensincere, the undersigned believes that the Respondent assumed an unnecessarilyactive role in the preparation and circulation of the withdrawal statement.Knowing that the local union officers had attempted to withdraw the case whichwas before the War Labor Board and that the Union representative in Clevelandhad caused the case to proceed, the Respondent,if it had been entirely impartial,would have invited that representative to attend the December 27' meeting.Viewed in the light of the subsequent events, the Respondent's part in the prepara-tion and circulation of the withdrawal statement is found by the undersigned tobe interference with the freedom of choice and action of the employees con-templated by Section 7 of the Act.Likewise,the Respondent's prompt action in taking up the demand for morepay-which demand was coupled with an implied threat that,if a salary ad-justment were not made, the Union would reorganize-is regarded by the under-14 It was not unusual forEngle to stop to say a few words to theemployees in the meterrepair room.Warren's office was near the meter repair room and he was likelyfamiliarwith Engle's habits.115Engle had also been complimentedby the sales manager on the manner in which he wastaking careof the merchandise. WEST OHIO GAS COMPANY191signed as motivated by a desire to forestall reorganization of the Union espe-cially in view of the timing of Engle's discharge,the fact that Gargis wasseeking only what the War Labor Board had recommended whereas the Re-spondent gave substantial raises, the absence of any reassurance that the em-ployees were free to become or remain members of the Union,and all the circum-stances pointing to a desire on the part of the Respondent to free itself of theUnion.It is therefore found that the Respondent,by assisting in the preparation andcirculation of the statement of withdrawal from the Union, by discriminatorilydischarging Ralph Engle on January 16,1946, by granting an increase in pay toits employees for the purpose of forestalling reorganization of the Union, and byWarren's statement of hostility toward unions which he made to Sherry, has in-terfered with,restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring inconnection with the operations of the Respondent described in Section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has violated the Act by aiding in thepreparation and circulation of the statement of withdrawal from the Union, bydischarging Ralph Engle,by granting salary increases to its employees to fore-stall reorganization of the Union, and by making a statement of hostility tounions.Upon the entire record the undersigned infers and finds that the Respondentby its foregoing coercive course of conduct, and particularly by the discriminatorydischarge of Ralph Engle,has displayed an attitude of opposition generally tothe purposes of the Act.Because of the Respondent's unlawful conduct and theunderlying purposes manifested thereby, the undersigned is convinced and findsthat the unfair labor practices which it has committed are persuasively relatedto the unfair labor practices proscribed by the Act and that the danger of thecommission in the future of any or all the unfair labor practices listed in theAct is to be anticipated from the Respondent's conduct in the past.The pre-ventive purposes of the Act will be thwarted unless the remedy is coextensivewith the threat.Itwill therefore be recommended that the Respondent ceaseand desist not only from the unfair labor practices herein found but also fromin any other manner interfering with,restraining,or coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act.The evidence indicates that some of the employees in the unit which had beenrepresented by the Union have stations out of town or at the business office apartfrom the plant and that such employees are seldom at the plant. It will berecommended,therefore,that, in addition to posting the notice hereto attachedand marked "Appendix A," the Respondent mail a copy of said notice to eachemployee who does not regularly report to the plant in the course of his duties. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince it has been found that the Respondent discriminated in regard-to thehire and tenure of employment of Ralph Engle, it will be recommended that. the-respondent offer him immediate and full reinstatement to his former or substan--tially equivalent position,1e without prejudice to his seniority and other rightsand privileges, replacing anyone subsequently placed in Engle's position. It will.further be recommended that the Respondent make Ralph Engle whole by pay-ing him an amount equal to that which he normally would have earned as wagesfrom the date of the discrimination against him to the date of the offer of rein-statement, less his net earnings 17 during said period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following-:CONCLUSIONS 9g,LAW1.United Utility Workers of America, affiliated with the Congressof Indus-trial Organizations,-is a labororganizationwithin themeaning of Section 2 (5)of the Act.2.By discriminating in regard to the hire and tenure of employment of RalphEngle, thereby discouraging membership in a labor organization, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of-Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting,commerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoingfindings offact and conclusions of law, theundersigned recommends that West Ohio Gas Company, its officers, agents,successors,and assigns shall:1.Cease anGI desist from :(a)Discouraging membership in United Utility Workers of America (CIO),or any other labor organization of its employees by discharging or refusing toreinstate any of its employees or in any other manner discriminating in regardto the hire and tenure of employment or any term or condition of employment ofany of its employees ;'(b) In any other manner interfering with, restraining, or coercing its em-ployees, in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist United Utility Workers of America (CIO), or any other10In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean "former position whereverpossible,but if such position is no longer.in existence, then to a substantially equivalentposition."SeeMatter of TheChaseNational Bank of the City of New York, San Juan,Puerto Rico,Branch,65 N. L. R. B. 827.17By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the Respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber Company,8 N. L. R B. 440.Monies received for work performedupon Federal,State, county,municipal, or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporationv.N. L. R. B.,311 U. S. 7. WEST OHIO GAS COMPANY193labor organization, to -bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersigned finds willeffectuatethe policiesof the Act :(a)Offer to Ralph Engle immediate and full reinstatement to his former orsubstantially equivalent position,-'s without prejudice to his seniority and otherrights and privileges, replacing anyone subsequently placed in Engle's position ;(b)Make whole said Engle for any loss of pay he may have suffered by reasonof the Respondent's discrimination against him, by payment to him of a sum ofmoney equal to the amount he would normally have earned as wages fromJanuary 16, 1946, the date of his discharge, to the date of the Respondent's offerof reinstatement,less his net earnings"during said period ;(c)Post immediately at its plant in Lima, Ohio, copies of the notice attachedhereto and marked "Appendix A" and mail copies thereof to all employees whodo not regularly report to the plant in the course of their duties.Copies of saidnotice, to be furnished by the Regional Director for the Eighth Region (Cleveland,Ohio),shall,after being duly signed by the Respondent's representative,be postedand mailed by the Respondent immediately upon receipt thereof, and those postedshall be maintained by, it for sixty (60), consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Eighth Region (Cleveland, Ohio), inwriting, within ten (10) days from the date of the receipt of this IntermediateReport, of what steps the Respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate Of"the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the said recommendations,the National Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or coun-sel for the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Board, pursuant-to Section 203 38: of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; and anyparty or counsel for the Board may, within the same period, file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the party or counsel forthe Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director. Proof of service onother parties of all papers filed with the Board shall be promptly made as requiredby Section 203.65.As further provided in said Section 203.39, should any partydesire permission to argue orally before the Board, request therefor must be" See footnote 16,sup? a."See footnote 17,supra. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.'Dated November 25, 1946.APPENDIX AJAMES R. HEMINGWAY,Trial Examiner.NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor-Relations Board, and in order to effectuate the policies of the National Labor'Relations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED UTILITY WORKERS OF AMERICA (CIO),or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.WE WILL orFER to the employee named below immediate and full rein-statement to his former or substantially equivalent position without preju-dice to any seniority or other rights and privileges previously enjoyed, andmake him whole for any loss of pay suffered as a result of the discrimination.Ralph EngleAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor organ-ization.WEST OHIO GAS COMPANY,Employer.By -------------------------------(Representative)(Title)Dated----------- ---_--__This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.